Case 1:99-cv-02496-PLF Document 6428-1 Filed 05/21/21 Page 1 of 8




                      EXHIBIT 1
     Case 1:99-cv-02496-PLF Document 6428-1 Filed 05/21/21 Page 2 of 8
                                 James Temme                  February 23, 2021

                                                                 Page 1

1                     UNITED STATES DISTRICT COURT
2                      FOR THE DISTRICT OF COLUMBIA
3
     UNITED STATES OF AMERICA,) Civil Action No.
4                                       ) 99-CV-2496 (PLF)
            Plaintiff,                  )
5                                       )
            and                         )
6                                       )
     TOBACCO-FREE KIDS                  )
7    ACTION FUND, et al.                )
                                        )
8           Plaintiff-                  )
            Intervenors,                )
9                                       )
            v.                          )
10                                      )
     PHILIP MORRIS USA INC.,            )
11   et al.,                            )
                                        )
12          Defendants.                 )
     -------------------------)
13
14                      TUESDAY, FEBRUARY 23, 2021
15                                     - - -
16        **CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER**
17
18          Videotaped Remote deposition of JAMES TEMME,
19   beginning at 9:34 a.m., before Nancy J. Martin, a
20   Registered Merit Reporter, Certified Shorthand
21   Reporter.      All parties appeared remotely.
22   Job No. CS4464050

                         www.CapitalReportingCompany.com
                                  202-857-3376
     Case 1:99-cv-02496-PLF Document 6428-1 Filed 05/21/21 Page 3 of 8
                                 James Temme                  February 23, 2021

                                                                Page 136

1    I might have missed some of the names now because I'm

2    doing this from memory, but Jeff Eldridge, Kim Reed

3    were the primary sales folks that I spoke with

4    relative to these agreements.            There was another

5    meeting that had general counsel.              There was some data

6    analysts in another meeting.            Again, not all of those

7    discussions related to the RMAs.             There were other

8    topics discussed.

9          Q.    What were the -- what were the topics that

10   you were discussing with the data analysts?

11         A.    Specifically, the spreadsheet November

12   facings that outlines the 40,000 store universe that

13   ITG has collected that I use for a portion of my

14   analytic work.

15         Q.    And what other topics did you discuss with

16   Jeff Eldridge or "Ken" Reid?

17         A.    General topics about direction relative to

18   flip signs is one that comes to mind that we

19   discussed.      Their use of flip signs.              I asked them

20   about elements in the agreement to make sure I

21   understood what some of the terminology meant,

22   information like that.




                         www.CapitalReportingCompany.com
                                  202-857-3376
     Case 1:99-cv-02496-PLF Document 6428-1 Filed 05/21/21 Page 4 of 8
                                 James Temme                  February 23, 2021

                                                              Page 184

1    this paragraph -- are you with me?

2           A.   Yes, sir.

3           Q.   What does this -- what is this chart?               What

4    does this depict?

5           A.   This is the information that I received from

6    ITG relative to a 40,000 store subset of information

7    they collected on stores that their salespeople

8    visited.

9           Q.   And did you request this information from

10   ITG?

11          A.   Yes, I did.

12          Q.   Why did you request it?

13          A.   When I -- if you recall earlier, we discussed

14   the need or my request for a planogram.               They

15   indicated they did not have planograms on their

16   accounts, and I continued to ask for information

17   relative to the number of SKUs and the number of

18   facings in the account, and that's when they supplied

19   this information.

20          Q.   Why is it that you were seeking information

21   on the number of facings per SKU?

22          A.   I thought that would be an important




                         www.CapitalReportingCompany.com
                                  202-857-3376
     Case 1:99-cv-02496-PLF Document 6428-1 Filed 05/21/21 Page 5 of 8
                                 James Temme                  February 23, 2021

                                                                 Page 185

1    consideration for part of this, just to show the

2    relative importance that predominant brands have in

3    terms of their average facings per SKU and how that

4    compared to the ITG brands.

5            Q.     If we look at the chart, look at the first

6    column that's titled "Manufacturer."

7                   The second column is "Brand Family."

8                   And then the third column, called "Unique

9    SKUS," what does this column show?

10           A.     That would show for this 40,700 store subset,

11   all the unique SKUs that were shipped to those stores.

12   So if they shipped two SKUs -- I'm sorry.                   A quantity

13   of two of the same SKU, it would count as one unique

14   SKU.

15           Q.     And what is a "unique SKU"?

16           A.     So in the case of Winston, Winston versus a

17   Winston Black would be a unique SKU.                   A Kool 100

18   versus a Kool Blue, each of those would be unique

19   SKUs.        So when you asked earlier how many unique SKUs,

20   again, I'm doing it from memory, but I believe in this

21   data set Winston had 18 unique SKUs.                   I believe Kool

22   had 7 unique SKUs.




                          www.CapitalReportingCompany.com
                                   202-857-3376
     Case 1:99-cv-02496-PLF Document 6428-1 Filed 05/21/21 Page 6 of 8
                                 James Temme                  February 23, 2021

                                                              Page 200

1    anecdotally before, just by looking at it and trying

2    it to review it I did it arithmetically after the

3    report.

4          Q.    I'm not sure what you mean by "anecdotally."

5          A.    Well, again, there's 40,000 entries in this

6    database.     I looked down to see was there a good

7    collection of gold and platinum.             Did it look like

8    there was a reasonable number.            So I just gave that as

9    kind of a general sniff test as I was poking and

10   prodding at the data.         Subsequently, I took it upon

11   myself to do a more in-depth review, and I did that

12   actual calculation.

13         Q.    Thank you.      This chart shows in the "Sample

14   Store Universe" column, is this the number of

15   locations from among that 40,000 that sell each of the

16   brands?     Is that what this shows?

17         A.    It's based on unique stores that sell that

18   specific brand, yes, sir.           And that's also based on

19   the Snap2 AI data.

20         Q.    Okay.    And does this column show that Winston

21   is sold at more of these stores than any other ITG,

22   Philip Morris, or RJR brand is?




                         www.CapitalReportingCompany.com
                                  202-857-3376
     Case 1:99-cv-02496-PLF Document 6428-1 Filed 05/21/21 Page 7 of 8
                                 James Temme                  February 23, 2021

                                                              Page 201

1            A.     Yes, it does.

2            Q.     To your knowledge, is that true of the

3    broader universe of all cigarette retailers?                  Is it

4    true that Winston is sold in more locations than any

5    other brand?

6            A.     I can't answer that.       I would be surprised if

7    it's sold in more locations than Marlboro, but again,

8    I can't extend -- I have not done work to extend this

9    to the broader market because I don't have that

10   information for the broader market.

11           Q.     Did you try to seek any of that information

12   for the broader market?

13           A.     This was all the information that ITG had

14   available in terms of the number of facings.                  They

15   knew that -- in some ways, Mr. Dietert, this is kind

16   of a break-through capability for them.                They

17   previously only knew based on the MSAI data what was

18   shipped to the stores, what SKUs were shipped.

19                  This insight on these 40,000 stores

20   represents a significant new piece of information for

21   them.        So I don't know how much it is available in the

22   broader market.        I don't know if Philip Morris and




                          www.CapitalReportingCompany.com
                                   202-857-3376
     Case 1:99-cv-02496-PLF Document 6428-1 Filed 05/21/21 Page 8 of 8
                                 James Temme                  February 23, 2021

                                                              Page 202

1    Reynolds have a comparable alternative.               I doubt --

2    MSAI data does not contain that level of information.

3          Q.    Does this level of information, will it help

4    ITG better utilize or more effectively utilize its

5    space on cigarette merchandising sets?

6          A.    I believe it would be very valuable

7    information in helping them strategically plan.

8          Q.    And plan which brands and SKUs to put in

9    which locations?

10         A.    I think that may be an ancillary step if

11   you're going to start looking down at each individual

12   store.     Again, this is not all the stores.             I think it

13   is a representative subset of the stores, but it's not

14   every store.      So where they would elect to make that

15   kind of decision, that would be up to them from a

16   management and resource alignment perspective.

17               Where I do think it helps them is to identify

18   longer term trend, things like that.

19         Q.    And then towards the bottom of this chart, at

20   the bottom of Page 13 it looks like there's a

21   separate -- either a separate chart or another section

22   of it.     Where the second column is labeled "Core Brand




                         www.CapitalReportingCompany.com
                                  202-857-3376
